Opinion by
Trexler, J.,
The plaintiff’s demand is for goods sold and delivered and his statement is in the usual form and has a copy of the books of original entry attached. The affidavit of defense does not question the correctness of the account but claims that the merchandise was delivered to one Charles A. McGough who conducted the business after-wards acquired by the defendant and that the plaintiff had in a previous suit recovered or ought to have recovered for the merchandise in question in said suit against McGough and that the judgment obtained therein had been settled by the defendant. The issue was thus joined and under the rules of the Court of Common Pleas *72of Philadelphia. County the defendant was confined to the defense above set forth. At the trial it appeared that the plaintiff’s demand was for items furnished after the settlement of the suit against McGough and of course the defense failed. The learned trial judge alloAved the defendant to testify that the bills of the plaintiff had been paid and the question of payment was the only one submitted to the jury.
The court alloAved six receipts to be offered in evidence showing delivery of the goods. The evidence identifying them was not very satisfactory and the admission of the receipts was of doubtful propriety, but as the trial judge stated in his charge, the question of their admission was immaterial as the delivery of the goods was not challenged.
The court properly excluded the record of another suit between the parties. No allusion to this defense was made in the affidavit of defense. Furthermore an offer of proof should have been made so as to show why the record was offered. The record of the former suit is not printed and we have no means of ascertaining whether it was competent or not. The last four exceptions are such as should have been addressed to the lower court on a motion for a new trial.
All the assignments of error are overruled and the judgment is affirmed.